Name: Council Regulation (EEC) No 3175/84 of 13 November 1984 amending for the sixth time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 84 Official Journal of the European Communities No L 298 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3175/84 of 13 November 1984 amending for the sixth time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone , provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, conditions under which the total allowable catches may be fished ; Whereas, in the light of the most recent scientific advice, the TACs for sole taken in the Eastern and Western English Channel and the TAC for cod taken in St Pierre-et-Miquelon may be increased, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof . HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, under the terms of Article 4 of the same Regulation , the share available for the Community is to be allocated between the Member States ; Article 1 Regulation (EEC) No 320 /84 is hereby amended as follows : 1 . In Annex I the data concerning cod in NAFO subdivision 3 Ps and sole in ICES divisions VII d and VII e shall be replaced by the data set out in Annex I to this Regulation ; 2 . In Annex II the data concerning cod in NAFO subdivision 3 Ps and sole in ICES divisions VII d and VII e shall be replaced by the data set out in Annex II to this Regulation . Whereas Regulation (EEC) No 320/84 (2), as last amended by Regulation (EEC) No 2666/84 (3), fixed for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 24, 27 . 1 . 1983 , p . 1 . (2) OJ No L 37, 8 . 2 . 1984, p . 1 . (') OJ No L 253 , 21 . 9 . 1'984, p . 5 . No L 298/2 Official Journal of the European Communities 16 . 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1984. For the Council The President A. DEASY 16 . 11 . 84 Official Journal of the European Communities No L 298 /3 ANNEX I Species ICES or NAFO division TAC 1984 (tonnes) Shares available to the Community (tonnes) Cod NAFO 3 Ps 8 500 Common sole VII d 2 500 2 500 Common sole Vile 1 350 1 350 ANNEX II Stock Member State 1984 quotas Species Geographical region ICES or NAFO division (tonnes) Cod St Pierre-et-Miquelon NAFO 3 Ps Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 8 500 I EEC total 8 500 Common sole Eastern English Channel Vlld Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 675 1 345 480 I EEC total 2 500 Common sole Western English Channel Vile Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 510 790 I EEC total 1 350